DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/19/22 have been fully considered but they are not persuasive. The applicant submits the prior art does not disclose the following limitations of the claimed invention:
wherein the light-receiving elements used to form the captured images are selected in accordance with attributes of the subject to be identified from the captured images, as stated in claim 1.  The Examiner respectfully disagrees.
Re claim 1)  The Morimoto reference discloses an imaging device with a plurality of
image capturing devices (see figure 5, element 106: each image capturing device includes
plurality light receiving elements under each individual lens unit), each image capturing device
including comprising a plurality of light-receiving elements (see figure 5: 25 pixels under each
microlens 104a), each image capturing device being provided corresponding to one of the
focusing units (see figure 5 and para 35 and 58-60), that are to be used to form the captured
image are set for each of the image capturing devices (see para 58-60), and wherein the light-receiving elements used to form the captured images are selected in accordance with attributes of
the subject to be identified from the captured images (see para 79: light receiving elements
associated with a mircolens subject to a target are selected from wherein the attribute is
identified microlenses with a subject). In the second mode of the Morimoto reference, when the photographing apparatus 100 displays a live view image on the LCD 136, the CPU 108 may determine that pixel data is to be read out in the second mode from the image sensor 106 (see para 53) and all mircolens are used as a target in a first embodiment (see para 75). The reference also refers to a second embodiment used in this rejection, wherein microlens subject to a target is filtered and selected and then a pixel is selected from within the irradiation range of a selected microlens so that pixel data may be read out from a corresponding pixel (see para 79), which reads on selecting in accordance with attributes of the subject.  Therefore, the Morimoto reference discloses all the limitations of the claimed invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs